Citation Nr: 0718096	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-21 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1958 
to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied service connection for bilateral hearing loss 
and tinnitus.  The RO explicitly found that the veteran had 
submitted new and material evidence to reopen the service 
connection claim for tinnitus and, implicitly, that the 
veteran had submitted new and material evidence to reopen the 
service connection claim for hearing loss, but denied both 
claims on the merits.  Irrespective of the RO's actions, the 
Board must decide whether the veteran has submitted new and 
material evidence to reopen the claims of service connection 
for hearing loss and tinnitus.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  In November 2005, the veteran 
testified at a formal hearing at the RO.

The veteran also appealed a claim to reopen service 
connection for dermatofibrous rule out basal cell carcinoma, 
left leg, but withdrew this claim in November 2005.  
Therefore, the Board no longer has jurisdiction over that 
issue.  38 C.F.R. §§ 20.101, 20.204.

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The RO denied the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus in October 
2002.  The veteran did not appeal the decision and it is now 
final.

2.  Evidence received since the final October 2002 decision 
was not previously submitted, relates to unestablished facts 
necessary to substantiate the claims, is not cumulative or 
redundant, and raises a reasonable possibility of 
substantiating the claims for entitlement to service 
connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  New and material evidence having been received since the 
October 2002 RO decision, the claim of entitlement to service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a) (2006).

2.  New and material evidence having been received since the 
October 2002 RO decision, the claim of entitlement to service 
connection for tinnitus is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied entitlement to service connection for bilateral 
hearing loss and tinnitus in October 2002, on the basis that 
the veteran failed to report to his scheduled VA 
examinations.  The veteran did not appeal this decision and 
it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2006).  

In March 2004, the veteran submitted a claim to reopen the 
claims for service connection for bilateral hearing loss and 
tinnitus.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence received since the last final RO decision consists 
of additional service medical records showing in-service 
findings of hearing loss and recommendations that the veteran 
be removed from the flight line and avoid exposure to noise 
for four to six months; and two VA medical opinions, one of 
which found current hearing loss.  Both VA examinations 
concluded that any current hearing loss or tinnitus was not 
related to service. 

The service medical records showing in-service findings of 
hearing loss and recommendations that the veteran be removed 
from the flight line and avoid exposure to noise for four to 
six months evidence is new, as it was not previously 
considered by the RO; and material, as it relates to an 
unestablished fact necessary to substantiate the claims, 
specifically exposure to acoustic trauma in service.  It 
raises a reasonable possibility of substantiating the claims 
for entitlement to service connection for bilateral hearing 
loss and tinnitus.  The information thus constitutes new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a); 
and the claims are reopened. 38 U.S.C.A. § 5108.

The veteran's claims to reopen service connection for 
bilateral hearing loss and tinnitus based on new and material 
evidence have been considered with respect to the duties to 
notify and assist.  Given the favorable outcome above, 
however, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 


ORDER

New and material evidence has been submitted to reopen the 
service connection claim for bilateral hearing loss and, to 
this extent only, the claim is granted.

New and material evidence has been submitted to reopen the 
service connection claim for tinnitus and, to this extent 
only, the claim is granted.


REMAND

The veteran submitted statements that he was a pilot and 
aircraft mechanic in service and was exposed to jet engine 
noise as well as very high ambient noise every work day.  He 
also noted that he did not wear hearing protection often and 
that he has had problems with hearing and a very loud ringing 
in his ears since that time.

The service medical records show significant findings of 
hearing loss for VA purposes from May 1962 to July 1963.  See 
38 C.F.R. § 3.385.  Specifically, a May 1962 audiometric test 
shows that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
55
70
LEFT
20
35
40
45
55





A June 10, 1963 audiogram shows the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
70
60
LEFT
45
60
55
55
60

A July 1963 Ear Nose and Throat clinical evaluation also 
notes that the veteran was given a Class "C" hearing and 
was recommended to return in four to six months for repeat 
audiometry with noise avoidance.

Subsequent service audiometric examinations, including the 
1968 discharge examination, do not show hearing loss for VA 
purposes.

The veteran's Military Occupational Specialties (MOS's) 
included Airplane Pilot and Aircraft Mechanic.  He earned, in 
pertinent part, the Army Aviator Badge and the Air Medal for 
his services.

After service, a December 2004 VA audiology consult notes 
that audiometric test results were inconsistent and 
unreliable.  Pure tone thresholds were in poor agreement with 
speech test results.  Speech recognition was good 
bilaterally.  A January 2005 VA examination report shows mild 
to moderate sensorineural hearing loss in the right ear and a 
moderate to severe sensorineural hearing loss in the left 
ear.  The examiner noted that the veteran had normal hearing 
thresholds at separation from active duty and complaints of 
constant bilateral tinnitus since service, and stated that 
the veteran's current hearing loss and tinnitus were less 
likely than not due to active duty noise exposure.  

A December 2005 VA examination report noted the varied 
thresholds and poor agreement from day to day in service in 
June and July 1963 and that the separation examinations in 
March 1964 and November 1964, as well as from 1965 to 1968 
were normal.  The examiner further noted that post-service 
records showed that previous testing had indicated that the 
veteran was malingering and that valid thresholds were not 
obtained.  The examiner specifically indicated that the 
January 2005 VA examination report revealed poor agreement in 
the left ear between his speech reception threshold and pure 
tone average and that the audiologist failed to comment that 
the results for the left ear were possibly not valid.  The 
examiner further noted that current attempts to reassess the 
veteran's hearing were not reliable in that valid results 
were not obtained.  The examiner indicated that there was 
poor agreement between the pure tone thresholds and speech 
testing.  The examiner thus found that the presence of a 
current hearing loss could not be determined and that if 
hearing loss did currently exist, it was not due to his 
active military noise exposure.  The examiner also found that 
the veteran's current tinnitus, by his report only, was less 
likely than not due to active duty noise exposure.

These medical opinions are not valid for purposes of 
determining whether the veteran's current hearing loss and 
tinnitus are likely due to service.  Neither examiner offered 
any basis for why any current hearing loss was unrelated to 
service, other than the fact that the veteran had normal 
hearing at discharge from service.  In order to achieve 
service connection for a disability, the disability does not 
have to be diagnosed in service, but rather has to have some 
incurrence.  See 38 C.F.R. § 3.303(a).  In this case, the 
veteran had in-service acoustic trauma as shown by his MOS's, 
the findings of hearing loss in 1963, and his reports.  This 
is enough to show in-service incurrence, even though there 
was no diagnosis of hearing loss at discharge.  Therefore, to 
base a denial on the lack of diagnosis in service is not a 
probative reason to find that any current hearing loss is not 
service-related.  

The examiners also did not offer any reason for why the 
veteran's reports of tinnitus were not due to service other 
than to note that tinnitus was based on the veteran's reports 
only.  As tinnitus is a disease that is perceived by the 
veteran, however, it is not proper to deny service connection 
for tinnitus only on the basis that diagnosis was based on 
the veteran's reports.  See 38 C.F.R. § 4.87, Notes (2) and 
(3).

For these reasons, the veteran is entitled to another 
audiological examination to resolve this claim.  The record 
shows significant acoustic trauma in service, complaints of 
tinnitus since service, and some findings of hearing loss 
after service.  A medical opinion is necessary to determine 
the etiology of any current hearing loss and tinnitus 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional, relevant 
evidence identified by the veteran.

2.  Schedule the veteran for a VA 
audiological examination to determine 
whether any current bilateral hearing loss 
and tinnitus disabilities are at least as 
likely as not related to acoustic trauma 
in service. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions, including a discussion 
of the removal of the veteran from the 
flight line as reflected in the service 
medical records.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claims.  If the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


